        Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 1 of 6 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 TILMAN D. COLBERT JONES,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:19-cv-08235

 NAVIENT SOLUTIONS, LLC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes TILMAN D. COLBERT JONES (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of NAVIENT

SOLUTIONS, LLC (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.

                                             PARTIES



                                                 1
       Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 2 of 6 PageID #:1




    4. Plaintiff is a natural person over 18 years-of-age residing in Chicago, Illinois, which is

located within the Northern District of Illinois.

    5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

    6. Defendant is the largest servicer of student loans in the United States with its principal

place of business located at 123 Justison Street, Wilmington, Delaware. Defendant is engaged in

the business of collecting or attempting to collect, directly or indirectly, student loans owed or due

or asserted to be owed or due to others using the mail and telephone across the country, including

in Illinois.

    7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

    8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

    9. The instant action arises out of Defendant’s attempts to collect upon student loans (“subject

debt”) purportedly owed by Plaintiff.

    10. During the four years preceding the filing of the instant matter, Plaintiff has been receiving

calls to his cellular phone, (773) XXX-0295, from Defendant.

    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -0295. Plaintiff was financially responsible for the cellular

phone and its services.

    12. Defendant has primarily used the phone number (866) 813-1424 when placing collection

calls to Plaintiff’s cellular phone; however, Defendant has used other numbers as well.




                                                    2
       Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 3 of 6 PageID #:1




    13. Upon information and belief, the above-referenced phone number ending in -1424 is

regularly utilized by Defendant during its debt collection activity.

    14. During answered calls, Plaintiff has been subjected to a “click” and noticeable pause,

causing Plaintiff to say “hello” several times, before being connected to a live representative.

    15. On other answered calls, Plaintiff has experienced a prerecorded message directing

Plaintiff to hold the line before a live representative is connected.

    16. Upon speaking with Defendant, Plaintiff is informed that Defendant is calling seeking to

collect upon the subject debt.

    17. Defendant’s consistent and persistent phone call campaign prompted Plaintiff to demand

that Defendant cease contacting his cellular phone.

    18. Defendant’s phone calls were particularly problematic to Plaintiff because, as a single

father, he is constantly monitoring his phone calls to ensure that he does not miss any calls relating

to his children.

    19. Furthermore, Plaintiff uses his personal cellular phone in connection with his

employment, and has lost clients as a result of Defendant’s constant placing of phone calls to his

cellular phone.

    20. Plaintiff reiterated his demands that the phone calls stop to Defendant on multiple

occasions; however, Defendant has continued contacting Plaintiff’s cellular phone up until the

filing of the instant matter, frequently placing multiple phone calls to Plaintiff’s cellular phone on

the same day.

    21. Defendant has placed not less than 100 phone calls to Plaintiff’s cellular phone since

Plaintiff demanded that Defendant cease its contacts.




                                                  3
      Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 4 of 6 PageID #:1




   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, loss of clients, undue anxiety, increased risk of personal injury resulting from

the distraction caused by the never-ending calls, increased usage of his telephone services, loss

of cellular phone capacity, diminished cellular phone functionality, decreased battery life on his

cellular phone, and diminished space for data storage on his cellular phone.

   25. All of Defendant’s conduct outlined above occurred during the four years preceding the

filing of the instant matter.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.

   27. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   28. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The “click” and noticeable pause that Plaintiff experienced upon

answering Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before

he was connected with a live representative, is instructive that an ATDS was being utilized to

generate the phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded



                                                 4
      Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 5 of 6 PageID #:1




that the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature

and frequency of Defendant’s contacts establishes the involvement of an ATDS.

   29. The prerecorded messages Plaintiff experienced on other answered calls from Defendant

further brings Defendant’s conduct within the ambit of the TCPA.

   30. Defendant violated the TCPA by placing at least 100 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting him.

   31. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   32. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, TILMAN D. COLBERT JONES, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: December 17, 2019                             Respectfully submitted,

                                                5
      Case: 1:19-cv-08235 Document #: 1 Filed: 12/17/19 Page 6 of 6 PageID #:1




s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Illinois       Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com

s/ Eric D. Coleman                                  s/Alejandro E. Figueroa
Eric D. Coleman, Esq. # 6326734                     Alejandro E. Figueroa, Esq. #6323891
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Illinois       Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(331) 307-7648 (phone)                              (630) 575-8181 ext. 120 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
ecoleman@sulaimanlaw.com                            alejandrof@sulaimanlaw.com




                                                6
